Citation Nr: 1012153	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In that rating decision, the RO denied 
service connection for tinnitus, declined to reopen the 
claim for service connection for bilateral sensorineural 
hearing loss because no new and material evidence had been 
received, and denied a rating in excess of 50 percent for 
PTSD.  

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder.  At 
that time, the Veteran submitted evidence directly to the 
Board accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2009).

The issue of entitlement to a higher evaluation for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


 
 



FINDINGS OF FACT

1.  During his hearing, the Veteran indicated that he wished 
to withdraw his appeal as to the issue of whether new and 
material evidence was received to reopen the claim for 
service connection for bilateral sensorineural hearing loss.

2. During his hearing, the Veteran indicated that he wished 
to withdraw his appeal as to the matter involving the denial 
of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of the denial to reopen a 
claim for service connection for bilateral sensorineural 
hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2009).

2.  The criteria for a withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for tinnitus have been met. 38 U.S.C.A.                
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  
Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b).

The record reflects that the Veteran perfected an appeal of 
a May 2005 rating decision that, inter alia, declined to 
reopen a claim for service connection for bilateral 
sensorineural hearing loss and denied service connection for 
tinnitus. Thereafter, the Veteran indicated at his February 
2010 hearing that he wished to withdraw his appeal with 
respect to these claims. 

The Board finds that the Veteran's testimony qualifies as a 
valid withdrawal of the issue of whether new and material 
evidence has been received to reopen a claim for service 
connection for bilateral sensorineural hearing loss and for 
entitlement for service connection for tinnitus.  See 38 
C.F.R. § 20.204.  Accordingly, these claims will be 
dismissed.


ORDER

The appeal as to whether new and material evidence was 
received to reopen a claim for service connection for 
bilateral sensorineural hearing loss is dismissed.

The appeal as to the denial of a claim for service 
connection for tinnitus is dismissed.


REMAND

The Veteran seeks a higher initial evaluation for his PTSD 
with major depressive disorder.  As explained below, 
additional development is required prior to adjudication of 
the claim.  It appears that a new examination is in order. 

The Veteran was last afforded a VA psychiatric examination 
in January 2008.  Since that examination, the Veteran has 
stated that his PTSD disability has worsened.  See February 
2010 Travel Board hearing transcript.  Specifically, he 
testified that PTSD disability is now manifested by impaired 
impulse control and poor personal hygiene.  The severity of 
these symptoms was not indicated in the last VA examination 
report.  

Though the examination is less than three years old, the 
file contains credible evidence that the Veteran's 
disability may now be manifested by far more severe 
symptomatology than that reported on the last examination.  
A new a VA psychiatric examination to determine the current 
severity of his PTSD disability is warranted.  

Additionally, the Veteran has asserted that his medical 
treatment records do not reflect the severity of his 
symptomatology.  During his hearing, he indicated that he 
felt that his medical providers were not recording all the 
symptoms manifested by his disability.  The Board reminds 
the Veteran that it is imperative that when he appears for 
his next VA examination, he specifically describes for the 
examiner, the full nature and severity of his symptoms.  The 
Veteran should also share with the examiner his concerns 
that the previous reports do not accurately reflect his 
disability. 

Prior to any VA examination, the RO/AMC, with the Veteran's 
assistance, should attempt to obtain any outstanding VA and 
private records of pertinent treatment.  If the RO/AMC is 
unable to locate any identified treatment records, then a 
memorandum of the RO/AMC's efforts in attempting to obtain 
those records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain 
any VA and/or private records of pertinent 
medical treatment afforded the Veteran for 
PTSD. 

2.  If the Veteran responds, assist him in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159 
(2009).  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the Veteran's response has 
expired, arrange for the Veteran to undergo 
a VA psychiatric examination, at an 
appropriate VA medical facility, to 
ascertain the severity of his service-
connected PTSD.  The entire claims file, to 
include a copy of this REMAND, must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies deemed 
appropriate in the medical opinion of the 
examiner should be performed (with all 
results made available to the requesting 
examiner prior to the completion of his or 
her report), and all clinical findings 
should be reported in detail.  

The psychiatric examiner should render 
specific findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; obsessional rituals which 
interfere with routine activities; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; homicidal and/or 
suicidal ideation(s); and delusions and/or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score representing 
the level of impairment due to the 
Veteran's service-connected PTSD, and an 
explanation of what the score means.  The 
examiner should specifically comment upon 
the impact of this condition on his 
employability.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments 
expressed, in a printed report.

4.  The RO/AMC should then re-adjudicate 
the claim under review here.  If any 
benefit sought remains denied, issue the 
Veteran and his representative a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is 
both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655.




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


